       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 1 of 11



     BURSOR & FISHER, P.A.                           ELLIS LAW GROUP LLP
 1   L. Timothy Fisher (State Bar No. 191626)        Mark E. Ellis - 127159
     Yeremey O. Krivoshey (State Bar No. 295032)     Anthony P. J. Valenti - 284542
 2   Blair E. Reed (State Bar No. 316791)            Lawrence K. Iglesias - 303700
     1990 North California Blvd., Suite 940          1425 River Park Drive, Suite 400
 3   Walnut Creek, CA 94596                          Sacramento, CA 95815
     Telephone: (925) 300-4455                       Tel: (916) 283-8820
 4   Facsimile: (925) 407-2700                       Fax: (916) 283-8821
     E-Mail: ltfisher@bursor.com                     mellis@ellislawgrp.com
 5            ykrivoshey@bursor.com                  avalenti@ellislawgrp.com
              breed@bursor.com                       liglesias@ellislawgrp.com
 6
                                                     Attorneys for Defendant
 7   BURSOR & FISHER, P.A.                           RASH CURTIS & ASSOCIATES
     Scott A. Bursor (State Bar No. 276006)
 8   888 Seventh Avenue
     New York, NY 10019
 9   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
10   E-Mail: scott@bursor.com
11
     Attorneys for Plaintiff
12

13
                                     UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15

16
     SANDRA MCMILLION, JESSICA                     Case No. 4:16-cv-03396-YGR
17   ADEKOYA, and IGNACIO PEREZ, on
     Behalf of Themselves and all Others Similarly JOINT WITNESS LIST
18
     Situated,
19                                                 Date: April 12, 2019
                          Plaintiffs,              Time: 9:00 a.m.
20          v.                                     Courtroom 1, 4th Floor
21   RASH CURTIS & ASSOCIATES,                     Hon. Yvonne Gonzalez Rogers
22                             Defendant.
23

24

25

26

27

28
     JOINT TRIAL WITNESS LIST
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 2 of 11
                                    Plaintiff’s Proposed Witness List


                                                                              Time          Time
 1      Party          Witness            Substance of Testimony            Estimate      Estimate
      Designating      Name                                                  (Direct)      (Cross)
 2    Plaintiff     Ignacio Perez   Mr. Perez is a Plaintiff and Court      30          1 hour
                                    appointed class representative. He      minutes
 3                                  will testify regarding his experience
                                    receiving calls from the Defendant,
 4                                  and his representation of the class.
 5

 6    Plaintiff     Randall A.    Mr. Snyder will provide his opinion       2 hours     2.5 hours
                    Snyder        about the methodology for
 7                                identifying calls made to class
                                  members. He will also testify to the
 8                                accuracy and reliability of the
                                  methodology used by Ms.
 9                                Verkhovskaya and Mr. Weir. He
                                  will provide background information
10                                concerning the dialers used by
                                  Defendant and their methods of
11                                operation. He will also testify
                                  regarding Defendant’s dialers use of
12                                prerecorded messages or artificial
                                  voice. He will also testify regarding
13                                the account for which Plaintiff
                                  received calls, including that
14                                Defendant obtained Plaintiff’s phone
                                  number through skip tracing and
15                                called Plaintiff using an autodialer
                                  and prerecorded voice. His
16                                testimony has been set out in greater
                                  detail in his November 12, 2018
17                                expert report.
      Plaintiff     Colin B. Weir Mr. Weir will testify as Plaintiff’s      2 hours     2.5 hours
18                                expert witness. Mr. Weir will
                                  provide testimony regarding his
19                                calculations and methodology for
                                  ascertaining damages resulting from
20                                Rash Curtis’ use of ATDSs and
                                  prerecorded or artificial voice. His
21                                testimony has been set out in greater
                                  detail in his November 12, 2018
22                                expert report.
      Plaintiff     Anya          Anya Verkhovskaya will testify as         2 hours     2.5 hours
23                  Verkhovskaya Plaintiff’s expert witness. She will
                                  testify regarding her methodology
24                                (and the results of her methodology)
                                  for ascertaining persons whose
25                                cellphones Defendant called with its
                                  autodialers and using a prerecorded
26                                voice who were not debtors on the
                                  account. Her testimony has been set
27                                out in greater detail in her November
                                  12, 2018 expert report.
28   JOINT TRIAL WITNESS LIST                                                                        1
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 3 of 11




 1    Plaintiff     Dan Correa    Dan Correa is Senior Director of         1 hour   2 hours
                                  Operations at Rash Curtis &
 2                                Associates. Mr. Correa will testify to
                                  the collection policies and
 3                                procedures used by Rash Curtis, the
                                  account for which Plaintiff received
 4                                calls from Defendant, Defendant’s
                                  skip tracing practices, Defendant’s
 5                                use of its dialers and the use of
                                  prerecorded and artificial voice, and
 6                                Defendant’s knowledge and
                                  willfulness in violating the TCPA.
 7    Plaintiff     Chris Paff    Chris Paff is Vice President of          1 hour   1.5 hours
                                  Collections at Rash Curtis &
 8                                Associates and will testify to the
                                  collection policies and procedures
 9                                used by Rash Curtis, Defendant’s
                                  skip tracing practices, Defendant’s
10                                use of its dialers and the use of
                                  prerecorded and artificial voice, and
11                                Defendant’s knowledge and
                                  willfulness in violating the TCPA.
12    Plaintiff     Bob Keith     Bob Keith is the Executive Vice          1 hour   1 hour
                                  President at Rash Curtis &
13                                Associates and will testify to the
                                  collection policies and procedures
14                                used by Rash Curtis, the account for
                                  which Plaintiff received calls from
15                                Defendant, Defendant’s skip tracing
                                  practices, Defendant’s use of its
16                                dialers and the use of prerecorded
                                  and artificial voice, and Defendant’s
17                                knowledge and willfulness in
                                  violating the TCPA.
18    Plaintiff     Nick Keith    Nick Keith is the IT Manager at Rash     1 hour   1 hour
                                  Curtis & Associates and will testify
19                                to the collection policies and
                                  procedures used by Rash Curtis, the
20                                account for which Plaintiff received
                                  calls from Defendant, Defendant’s
21                                data retention practices, Defendant’s
                                  skip tracing practices, Defendant’s
22                                use of its dialers and the use of
                                  prerecorded and artificial voice, and
23                                Defendant’s knowledge and
                                  willfulness in violating the TCPA.
24    Plaintiff     Steve Kizer   Steve Kizer will testify regarding       1 hour   2.5 hours
                                  Defendant’s practice of loading third
25                                party and skip traced phone numbers,
                                  including cellphones, into
26                                Defendant’s dialers and knowing that
                                  doing so was illegal under the TCPA.
27

28
     JOINT TRIAL WITNESS LIST                                                                   2
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 4 of 11




 1                                  Defendant’s Proposed Witness List

 2                                                                            Time          Time
        Party          Witness             Substance of Testimony           Estimate      Estimate
 3    Designating      Name
                                                                             (Direct)      (Cross)
      Defendant     Ignacio Perez    Mr. Perez is expected to testify that  1 hour      30 minutes
 4                                   he is the cellular subscriber and
                                     customary user of the telephone
 5                                   number ending in 5193. He is also
                                     expected to testify that he received
 6                                   telephone calls from Rash Curtis,
                                     which included the use of an
 7                                   artificial or prerecorded voice, in
                                     connection with Rash Curtis’ attempt
 8                                   to collect a medical debt owed by
                                     someone named Daniel Reynoso. He
 9                                   is expected to testify that he does not
                                     know Mr. Reynoso. He is expected
10                                   to testify that he provided his
                                     telephone number ending in 5193 to
11                                   Sutter General Hospital in
                                     connection with his own personal
12                                   medical care, his father’s medical
                                     care, and in connection with his
13                                   occupation as a care giver. He is
                                     expected to testify that he spoke to
14                                   Rash Curtis on one occasion, on June
                                     7, 2016, at which time he informed
15                                   Rash Curtis’ representative that he
                                     was not Mr. Reynoso and that Rash
16                                   Curtis had the wrong number. He is
                                     expected to testify that he did not
17                                   receive any further calls from Rash
                                     Curtis after June 7, 2016.
18    Defendant     Jessica          Jessica Adekoya is expected to          1 hour     30 minutes
                    Adekoya          testify that she provided her
19                                   telephone number ending in 5496 to
                                     Doctors Medical Center of San Pablo
20                                   in connection with her own personal
                                     of medical treatment and her
21                                   mother’s medical treatment. She is
                                     expected to testify that Doctors
22                                   Medical Center had her prior express
                                     consent to call her regarding her
23                                   medical treatment, including with
                                     respect to billing issues for such
24                                   treatment. She is also expected to
                                     testify that her mother, Geraldine
25                                   Caldwell, consented to having Ms.
                                     Adekoya speak to Rash Curtis
26                                   regarding her mother’s medical debt,
                                     which had also been referred for
27                                   collection.
28
     JOINT TRIAL WITNESS LIST                                                                        3
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 5 of 11




 1    Defendant     Geraldine      Ms. Caldwell is expected to testify     1 hour    30 minutes
                    Caldwell       that she provided her daughter’s
 2                                 telephone number ending in 5496 to
                                   Doctors Medical Center in
 3                                 connection with her medical
                                   treatment. She is expected to testify
 4                                 that she gave Doctors Medical
                                   Center her prior express consent to
 5                                 call her daughter and speak to her
                                   regarding her medical treatment,
 6                                 including with respect to billing
                                   issues for such treatment.
 7    Defendant     Robert Keith   Mr. Keith is expected to testify        2 hours   1 hour
                                   regarding his position as Vice
 8                                 President of Rash Curtis and his
                                   experience in the debt collection
 9                                 industry. He is also expected to
                                   testify regarding Rash Curtis’
10                                 policies and procedures regarding the
                                   use of its telephone dialing
11                                 equipment, the placement and receipt
                                   of manually-dialed telephone calls,
12                                 and the various methods of skip-
                                   tracing available to Rash Curtis’
13                                 collectors. He is also expected to
                                   testify regarding Rash Curtis’
14                                 collection software, the maintenance
                                   of debtor account information, the
15                                 process by which accounts are
                                   referred to Rash Curtis for collection,
16                                 the type of information which is
                                   typically transmitted to Rash Curtis
17                                 by its creditor-clients, the type of
                                   information contained in Rash
18                                 Curtis’ collection notes, and how to
                                   identify whether a particular
19                                 telephone number was obtained via
                                   skip-tracing. He is expected to
20                                 testify regarding the policies and
                                   procedures adopted to comply with
21                                 the TCPA, including the
                                   maintenance of different telephone
22                                 fields within Rash Curtis’ collection
                                   software and the training of Rash
23                                 Curtis’ collectors regarding the
                                   placement of telephone numbers
24                                 within those telephone fields
                                   according to whether or not Rash
25                                 Curtis has consent to “auto-dial” the
                                   telephone number in question.
26                                 Finally, Mr. Keith is expected to
                                   testify regarding the prior
27                                 employment of Mr. Steven Kizer and
                                   the wage/hour and discrimination
28
     JOINT TRIAL WITNESS LIST                                                                     4
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 6 of 11




 1                                  claims which Mr. Kizer filed in
                                    retaliation after he quit.
 2
      Defendant     Chris Paff      Mr. Paff is expected to testify         1 hour      1 hour
 3                                  regarding his position as Vice
                                    President of Rash Curtis and his
 4                                  experience in the debt collection
                                    industry. He is also expected to
 5                                  testify regarding Rash Curtis’
                                    policies and procedures regarding the
 6                                  use of its telephone dialing
                                    equipment, the placement and receipt
 7                                  of manually-dialed telephone calls,
                                    and the various methods of skip-
 8                                  tracing available to Rash Curtis’
                                    collectors. He is also expected to
 9                                  testify regarding Rash Curtis’
                                    collection software, the maintenance
10                                  of debtor account information, the
                                    process by which accounts are
11                                  referred to Rash Curtis for collection,
                                    the type of information which is
12                                  typically transmitted to Rash Curtis
                                    by its creditor-clients, the type of
13                                  information contained in Rash
                                    Curtis’ collection notes, and how to
14                                  identify whether a particular
                                    telephone number was obtained via
15                                  skip-tracing. He is expected to
                                    testify regarding the policies and
16                                  procedures adopted to comply with
                                    the TCPA, including the
17                                  maintenance of different telephone
                                    fields within Rash Curtis’ collection
18                                  software and the training of Rash
                                    Curtis’ collectors regarding the
19                                  placement of telephone numbers
                                    within those telephone fields
20                                  according to whether or not Rash
                                    Curtis has consent to “auto-dial” the
21                                  telephone number in question.
                                    Finally, Mr. Paff is expected to
22                                  testify regarding the prior
                                    employment of Mr. Steven Kizer and
23                                  the wage/hour and discrimination
                                    claims which Mr. Kizer filed in
24                                  retaliation after he quit.
      Defendant     Daniel Correa   Mr. Correa is expected to testify       1.5 hours   1 hour
25                                  regarding his position as Collection
                                    Manager of Rash Curtis and his
26                                  experience in the debt collection
                                    industry. He is also expected to
27                                  testify regarding Rash Curtis’
                                    policies and procedures regarding the
28                                  use of its telephone dialing
     JOINT TRIAL WITNESS LIST                                                                    5
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 7 of 11




 1                                equipment, the placement and receipt
                                  of manually-dialed telephone calls,
 2                                and the various methods of skip-
                                  tracing available to Rash Curtis’
 3                                collectors. He is also expected to
                                  testify regarding Rash Curtis’
 4                                collection software, the maintenance
                                  of debtor account information, the
 5                                process by which accounts are
                                  referred to Rash Curtis for collection,
 6                                the type of information which is
                                  typically transmitted to Rash Curtis
 7                                by its creditor-clients, the type of
                                  information contained in Rash
 8                                Curtis’ collection notes, and how to
                                  identify whether a particular
 9                                telephone number was obtained via
                                  skip-tracing. He is expected to
10                                testify regarding the policies and
                                  procedures adopted to comply with
11                                the TCPA, including the
                                  maintenance of different telephone
12                                fields within Rash Curtis’ collection
                                  software and the training of Rash
13                                Curtis’ collectors regarding the
                                  placement of telephone numbers
14                                within those telephone fields
                                  according to whether or not Rash
15                                Curtis has consent to “auto-dial” the
                                  telephone number in question.
16    Defendant     Nick Keith    Mr. Keith is expected to testify        1 hour   1 hour
                                  regarding his position as Internet
17                                Technology Manager of Rash Curtis
                                  and his experience in the debt
18                                collection industry. He is also
                                  expected to testify regarding Rash
19                                Curtis’ policies and procedures
                                  regarding the use of its telephone
20                                dialing equipment, the placement and
                                  receipt of manually-dialed telephone
21                                calls, and the various methods of
                                  skip-tracing available to Rash Curtis’
22                                collectors. He is also expected to
                                  testify regarding Rash Curtis’
23                                collection software, the maintenance
                                  of debtor account information, the
24                                process by which accounts are
                                  referred to Rash Curtis for collection,
25                                the type of information which is
                                  typically transmitted to Rash Curtis
26                                by its creditor-clients, the type of
                                  information contained in Rash
27                                Curtis’ collection notes, and how to
                                  identify whether a particular
28                                telephone number was obtained via
     JOINT TRIAL WITNESS LIST                                                               6
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 8 of 11




 1                                  skip-tracing. He is expected to
                                    testify regarding the policies and
 2                                  procedures adopted to comply with
                                    the TCPA, including the
 3                                  maintenance of different telephone
                                    fields within Rash Curtis’ collection
 4                                  software and the training of Rash
                                    Curtis’ collectors regarding the
 5                                  placement of telephone numbers
                                    within those telephone fields
 6                                  according to whether or not Rash
                                    Curtis has consent to “auto-dial” the
 7                                  telephone number in question.
      Defendant     Terrence Paff   Mr. Paff is expected to testify          1.5 hours   1 hour
 8                                  regarding his position as President
                                    and owner of Rash Curtis and his
 9                                  experience in the debt collection
                                    industry. He is also expected to
10                                  testify regarding the policies and
                                    procedures adopted to comply with
11                                  the TCPA, including the
                                    maintenance of different telephone
12                                  fields within Rash Curtis’ collection
                                    software and the training of Rash
13                                  Curtis’ collectors regarding the
                                    placement of telephone numbers
14                                  within those telephone fields
                                    according to whether or not Rash
15                                  Curtis has consent to “auto-dial” the
                                    telephone number in question. He is
16                                  also expected to testify regarding the
                                    company’s net worth.
17    Defendant     Steven Kizer    Mr. Kizer is expected to testify         2 hours     2 hours
                                    regarding his former employment
18                                  with Rash Curtis, including as a
                                    Training Manager. He is also
19                                  expected to testify regarding the use
                                    of its telephone dialing equipment,
20                                  the placement and receipt of
                                    manually-dialed telephone calls, and
21                                  the various methods of skip-tracing
                                    available to Rash Curtis’ collectors.
22                                  He is also expected to testify
                                    regarding Rash Curtis’ collection
23                                  software, the maintenance of debtor
                                    account information, the process by
24                                  which accounts are referred to Rash
                                    Curtis for collection, the type of
25                                  information which is typically
                                    transmitted to Rash Curtis by its
26                                  creditor-clients, the type of
                                    information contained in Rash
27                                  Curtis’ collection notes, and how to
                                    identify whether a particular
28
     JOINT TRIAL WITNESS LIST                                                                      7
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 9 of 11




 1                                telephone number was obtained via
                                  skip-tracing..
 2    Defendant     Daniel        Mr. Reynoso is expected to testify        1 hour   30 minutes
                    Reynoso       that he provided his telephone
 3                                number ending in 5193 to Sutter
                                  General Hospital in connection with
 4                                his receipt of medical treatment. He
                                  is also expected to testify that Sutter
 5                                General Hospital had his prior
                                  express consent to contact him
 6                                regarding his treatment, including
                                  with respect to billing issues for such
 7                                treatment. Finally, Mr. Reynoso is
                                  expected to testify regarding when he
 8                                first obtained the 5193 telephone
                                  number and when he stopped using
 9                                it.
      Defendant     Blake North   Mr. North is expected to testify          1 hour   1 hours
10                                regarding his position as a Customer
                                  Support Specialist for Global
11                                Connect and TCN, and the technical
                                  capabilities of Rash Curtis’ telephone
12                                dialing equipment, including the
                                  Global Connect and TCN dialers.
13                                He is also expected to testify that
                                  neither the Global Connect nor TCN
14                                dialer has the present capacity to
                                  generate a 10-digit telephone number
15                                using either a random or sequential
                                  number generator. Finally, he is
16                                expected to testify how Rash Curtis
                                  uploaded dialing campaigns for the
17                                Global Connect and TCN dialers, the
                                  type of information transmitted by
18                                Rash Curtis, and the resulting call
                                  logs generated by Global Connect
19                                and TCN.
      Defendant     Darrin Bird   Mr. Bird is expected to testify           1 hour   1 hour
20                                regarding his position as President
                                  and owner of Global Connect and
21                                TCN and the contractual agreements
                                  which governed Rash Curtis’ use of
22                                the Global Connect and TCN dialers.
      Defendant     Shane         Mr. Sonognini is expected to testify      1 hour   1 hour
23                  Sonognini     regarding his position as a Software
                                  Designer for DAKCS, and the
24                                technical capabilities of Rash Curtis’
                                  DAKCS-based collection software,
25                                including Beyond ARM and the VIC
                                  dialer. He is also expected to testify
26                                that the VIC dialer does not have the
                                  present capacity to generate a 10-
27                                digit telephone number using either a
                                  random or sequential number
28
     JOINT TRIAL WITNESS LIST                                                                     8
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 10 of 11




 1                                  generator. He is also expected to
                                    testify regarding the various custom
 2                                  programs written to specially-modify
                                    the way Rash Curtis’ collection
 3                                  software operates and functions. He
                                    is expected to testify how Rash
 4                                  Curtis used the VIC dialer to place
                                    both manually-dialed and
 5                                  automatically-dialed telephone calls,
                                    the resulting information stored in
 6                                  Rash Curtis’ collection software
                                    database, and how the VIC call logs
 7                                  were generated using a custom
                                    program designed to parse the native
 8                                  data stored in Rash Curtis’ collection
                                    software archives. Finally, he is
 9                                  expected to testify regarding how the
                                    debtor account records were
10                                  generated and the reliability of the
                                    information contained therein,
11                                  including whether a particular
                                    telephone number was stored in a
12                                  particular telephone field, when it
                                    was added, and whether it was ever
13                                  moved, changed, deleted, etc.
      Defendant     Lex Patterson   Mr. Patterson is expected to testify     1 hour   1 hour
14                                  regarding his position as President of
                                    DACKS, the vendor who provides
15                                  and services Rash Curtis’ collection
                                    software. He is also expected to
16                                  testify regarding the various
                                    contracts entered into between Rash
17                                  Curtis and DACKS in connection
                                    with the various custom programs
18                                  written to specially-modify the way
                                    Rash Curtis’ collection software
19                                  operates and functions.

20

21

22

23

24

25

26

27

28
     JOINT TRIAL WITNESS LIST                                                                  9
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 287 Filed 03/04/19 Page 11 of 11




 1   Dated: March 4, 2019               Respectfully submitted,
 2
                                        BURSOR & FISHER, P.A.
 3
                                        By:    /s/ Yeremey Krivoshey
 4                                               Yeremey Krivoshey
 5                                      L. Timothy Fisher (State Bar No. 191626)
                                        Yeremey Krivoshey (State Bar No.295032)
 6                                      Blair E. Reed (State Bar No. 316791)
                                        1990 North California Blvd., Suite 940
 7                                      Walnut Creek, CA 94596
                                        Telephone: (925) 300-4455
 8                                      Email: ltfisher@bursor.com
                                                 ykrivoshey@bursor.com
 9
                                                 breed@bursor.com
10
                                        BURSOR & FISHER, P.A.
11                                      Scott A. Bursor (State Bar No. 276006)
                                        888 Seventh Avenue
12                                      New York, NY 10019
                                        Telephone: (212) 989-9113
13                                      Facsimile: (212) 989-9163
                                        E-Mail: scott@bursor.com
14
                                        Attorneys for Plaintiff
15

16   Dated: March 4, 2019               ELLIS LAW GROUP LLP
17                                      By: /s/ Mark E. Ellis
18                                              Mark E. Ellis

19                                      Mark E. Ellis (State Bar No. 127159)
                                        Anthony P.J. Valenti (State Bar No. 288164)
20                                      Lawrence K. Iglesias (State Bar No. 303700)
                                        1425 River Park Drive, Suite 400
21                                      Sacramento, CA 95815
                                        Tel: (916) 283-8820
22                                      Fax: (916) 283-8821
                                        mellis@ellislawgrp.com
23                                      avalenti@ellislawgrp.com
                                        liglesias@ellislawgrp.com
24
                                        Attorneys for Defendant
25

26

27

28
     JOINT TRIAL WITNESS LIST                                                         10
     CASE NO. 4:16-cv-03396-YGR
